ORDER
Respondent moves to dismiss this appeal on the ground the notice of appeal was not timely served. Appellant timely served his notice of appeal within ten days after receiving written notice of the lower court’s order as required by Supreme Court Rule 1, § 1(A). The motion to dismiss is therefore denied.
Because appellant did not include in his notice of appeal the date he received written notice of the lower court’s order, the notice of appeal appeared on its face to be untimely served. Supreme Court Rule 1, § 1(E)(2), requires that the notice of appeal contain, if appropriate in the determination of the timeliness of the ap*189peal, a statement of when appellant received notice of the order. Compliance with this provision would eliminate motions to dismiss such as this one. Henceforth, we shall require strict adherence to this rule.